NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        AUG 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VICTOR M. SAMANIEGO; BERTHA                     No. 20-56354
ALICIA SAMANIEGO,
                                                D.C. No. 3:19-cv-01582-TWR-
                Plaintiffs-Appellants,          BGS

 v.
                                                MEMORANDUM*
LAW OFFICES OF LES ZIEVE ET. AL.; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Todd W. Robinson, District Judge, Presiding

                            Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Victor M. Samaniego and Bertha Alicia Samaniego appeal pro se from the

district court’s judgment dismissing their action alleging federal and state law

claims arising from the foreclosure of their home. We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a dismissal under the Rooker-Feldman

doctrine. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003). We affirm.

      The district court properly dismissed the Samaniegos’ action because the

action constitutes a forbidden “de facto appeal” of a prior state court judgment and

raises claims that are “inextricably intertwined” with that judgment. Id. at 1163-65

(discussing proper application of the Rooker-Feldman doctrine); see also Henrichs

v. Valley View Dev., 474 F.3d 609, 616 (9th Cir. 2007) (Rooker-Feldman barred

plaintiff’s claim because the relief sought “would require the district court to

determine that the state court’s decision was wrong and thus void”).

      AFFIRMED.




                                          2                                        20-56354